Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2022 has been entered.
 Response to Amendment
Amendments submitted on 1/11/2022 include amendments to the claims. Claims 1-11, 13-14 are pending. Claims 1 and 14 have been amended. Claim 14 remains withdrawn.
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamamoto et al. (US20070044823).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. (US20090211604) in view of Yamamoto et al. (US20070044823).
Regarding claims 1-2, Winter et al. teaches an edge bead removal system for treating a substrate (see abstract), comprising an edge bead removal head 610 with a main body 612 and two arms 611, 613 protruding from the main body 612, wherein the arms 611, 613 are distanced from each other defining a reception space between them capable of accommodating 
Regarding claim 3, Winter et al. and Yamamoto et al. together teach the limitations of claim 1. Winter et al. also teaches in paragraph [0108] and figure 6b that the at least one fluid outlet may be connected with a nitrogen line embedded in the edge bead removal head 610.
Regarding claim 4
Regarding claim 5, Winter et al. and Yamamoto et al. together teach the limitations of claim 1. Winter et al. also teaches in figure 6b that each functional surface may have two fluid outlets (see 630 and 635 on one surface and 655 and 660 on the other).
Regarding claim 6, Winter et al. and Yamamoto et al. together teach the limitations of claim 1. Winter et al. also teaches in figure 6b that the at least one fluid outlet 630, 635, 655, 660 is inclined with respect to the respective functional surface.
Regarding claim 7, Winter et al. and Yamamoto et al. together teach the limitations of claim 1. Winter et al. also teaches in paragraphs [0087], [0094], figure 6b that the main body 612 comprises a drainage opening 640/645/650 connected to a vacuum source.
Regarding claim 8, Winter et al. and Yamamoto et al. together teach the limitations of claim 1. Winter et al. also teaches in paragraph [0092] and figure 6b that the edge bead removal head 610 comprises an edge sensor 633a/b that is configured to sense the edge of the substrate to be treated (see position sensing).
Regarding claim 10, Winter et al. and Yamamoto et al. together teach the limitations of claim 1. Winter et al. teaches in paragraphs [0083], [0119] that the edge bead removal system may comprise an edge bead removal chuck 603 with a processing surface for holding the substrate 601 to be treated.
Regarding claim 11, Winter et al. and Yamamoto et al. together teach the limitations of claim 10. Winter et al. does not teach the specific size of the processing surface. However, since Winter et al. does teach that the processing surface of the chuck 603 is used in order to support the substrate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the size of the processing surface may be adjusted so as to optimize the mechanical support for the particular substrate that is to be processed. Furthermore it has been determined that changes in size constitute an obvious design choice to 
Regarding claim 13, Winter et al. and Yamamoto et al. together teach the limitations of claim 1. Winter et al. also teaches in paragraph [0100] that the edge bead removal system may be configured to move the edge bead removal head 610 in a horizontal direction thereby allowing for the capacity to maintain the horizontal distance of the at least one fluid outlet 630, 635, 655, 660 with respect to the edge of the substrate 601 constant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TINSAE B AYALEW/EXAMINER, Art Unit 1711